 Case 3:19-cv-02287-G-BN Document 17 Filed 05/08/20          Page 1 of 1 PageID 75



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

DEBORAH NELSON,                           )
                                          )
             Plaintiff,                   )
                                          )
V.                                        )          No. 3:19-cv-2287-G
                                          )
MEGAN J. BRENNAN, Postmaster              )
General,                                  )
                                          )
             Defendant.                   )

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions, and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

       SO ORDERED.

May 8, 2020.

                                       ________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
